Me. Justice Wole
delivered the opinion of the court.
This is a motion to dismiss an appeal on two grounds. *2The action below was one to obtain $50 a month as alimony. The judgment being rendered against Villanúa for snch sum, this defendant appealed in dne time. The appellee alleges, however, that be failed to make a deposit as required by the law, and furthermore, that the transcript of the record was not presented in due time to this court.
The law requires that the proceedings in an action for alimony shall follow the Law of Unlawful Detainer, and as that law requires a deposit on appeal the appellee maintains that such deposit should be made in an alimony case. In unlawful detainer cases the appeal has the effect of suspending the execution, but that is not the fact in alimony cases or in other special proceedings which are governed by section 84 of the Law of Special Proceedings. This is the same section which provides that alimony proceedings shall follow unlawful de-tainer proceedings, distinctly providing that the execution of the judgment should not he suspended by the appeal. Hence the Legislature evidently only intended that an alimony proceeding should follow the Unlawful Detainer Law up to the time of judgment. See Rodríguez v. Gómez, 16 P. R. R., 808.
However, the appellant filed a certificate showing that execution had been issued and $150 obtained thereon, the amount of the alimony due up to the time of execution. We fail to see why any deposit should be required of an appellant in alimony cases.
The motion in regard to the first alleged ground of dismissal is most inadequate as it merely says that the order has not been complied with, which might easily he a conclusion of law; and furthermore, the motion does not specify that anything is due.
With regard to the second part of the motion, the time for presenting the transcript is regulated by the Code of Civil Procedure under the terms of the law of special procedure. There has been an extension of time by the judge, acting within his powers, and 'there is no ground for sustaining the motion of the appellee. Apparently appellee relied on sec-*3tiou 13 of the Unlawful Detainer Law, which provides that the secretaries and stenographers shall perform such duties as may be imposed npon them by law within a period of five days from the time of the filing’ of the notice of appeal. This section evidently has no reference to the ease.
The motion must be overruled.

Motion overruled.

Chief Justice Hernández and Justice's del Toro and Alclrey concurred.